Case 3:17-cv-03226-MAS-DEA Document 55-87 Filed 09/06/19 Page 1 of 3 PagelD: 1445

STORZER & ASSOCIATES, P.C.
Sieglinde K. Rath (SR7208)

Roman P. Storzer, admitted pro hac vice
Robert L. Greene, admitted pro hac vice
1025 Connecticut Ave., N.W. Suite 1000
Washington, D.C. 20036

Tel: 202.857.9766

Fax: 202.315.3996

Counsel for Plaintiffs

WILENTZ, GOLDMAN & SPITZER, P.A.
Donna M. Jennings (DJ7790)

90 Woodbridge Center Drive

Post Office Box 10

Woodbridge, New Jersey 07095
Co-Counsel for Plaintiff WR Property LLC

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

AGUDATH ISRAEL OF AMERICA, a New
York non-profit corporation, and WR PROPERTY
LLC, a New Jersey limited liability company, Civ. No. 3:17-DV-03226

Plaintiffs,

V.

TOWNSHIP OF JACKSON, NEW JERSEY,
MICHAEL REINA, ROBERT NIXON, HELENE
SCHLEGEL, JEFFREY PURPURO, WILLIAM
CAMPBELL, and KENNETH PIESLAK,

Defendants.

 

DECLARATION OF RABBI MAYER CENSOR

RABBI MAYER CENSOR declares as follows, pursuant to 28 U.S.C. § 1746:
Case 3:17-cv-03226-MAS-DEA Document 55-87 Filed 09/06/19 Page 2 of 3 PagelD: 1446

l, I am the dean at Nesivos Hatorah, an elementary school for boys at 655 Princeton
Avenue in Lakewood, New Jersey.

2. I submit this declaration in support of Plaintiffs’ motion for a preliminary injunction.

3. Our school is growing very quickly. This is the 4th year that we are open and we
already have 2 classes per grade.

4. We have students from Jackson who have to travel a great distance because there is
no school in Jackson which furthers their religious beliefs.

5. Our greatest challenge is to find space for a minimum of 50 new students each year.
This year we had to turn away 100 students, as 150 students applied for 50 spots

6. Our lease in Lakewood expires next year and we cannot remain in that location
because it cannot accommodate our school’s growth.

7 There is not much land left in Lakewood that would accommodate the exponential
growth that we are facing.

8. We would like to locate our school in Jackson.

9. We have looked to locate our school in Jackson, but have been told that our school is
not permitted to be built in Jackson due to laws passed which are designed to keep us
out.

10. Ours is not a unique situation. It is my understanding that there are many yeshivas
that would like to locate in Jackson, but are not able to due to Jackson’s laws.

11. Students from Jackson are on the bus for approximately 1 hour each way. They are
often late to school and miss their morning prayers, which is the first class of the day.

The lack of religious schools in Jackson are therefore causing Orthodox Jewish
Case 3:17-cv-03226-MAS-DEA Document 55-87 Filed 09/06/19 Page 3 of 3 PagelD: 1447

children in Jackson to not receive the religious education required by our religious
beliefs.

12. | Many young Orthodox Jewish families are moving to Jackson, so there are more
schools needed in Jackson. If we were able to move to Jackson, we could serve more

Orthodox Jewish students in Jackson.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

Executed on August Z, 2019

AM

RABBI MAYER CENSOR

 
